

[logo.jpg]
 
VA SOFTWARE CORPORATION
 
SEPARATION AGREEMENT AND RELEASE
 
 
This Separation Agreement and Release ("Agreement") is made by and between  Mr.
Darryll E. Dewan (“Employee”) and VA Software Corporation (the “Company”),
collectively referred to as the (“Parties”):
 
WHEREAS, Employee is employed by the Company;
 
WHEREAS, the Company and Employee have entered into an At Will Employment,
Confidential Information, Invention, Assignment and Arbitration Agreement dated
October 27, 2003 (the "Confidentiality Agreement") and an indemnification
agreement executed on June 2, 2004 (the “Indemnification Agreement”);
 
WHEREAS, on August 31, 2006, Employee was granted a restricted stock award of
100,000 shares of the Company’s stock, with time-based vesting (the “Time-Based
RSA”), and a restricted stock award of 37,500 shares of the Company’s stock,
with performance-based vesting (the “Performance-Based RSA”), both awards having
been made pursuant to the Company’s 1998 Stock Option Plan (the “Plan”), and
memorialized in the Restricted Stock Agreement dated August 31, 2006 (the
“Restricted Stock Agreement”). Collectively, the Time-Based RSA and the
Performance-Based RSA may be referred to herein as the “RSAs”;
 
WHEREAS, the Company granted Employee an option on October 27, 2003 to purchase
500,000 shares of the Company’s common stock pursuant to the Plan, memorialized
in a Stock Option Agreement dated October 27, 2003 (the “October 2003 Stock
Option Agreement”), an option on December 10, 2003 to purchase 100,000 shares of
the Company’s common stock pursuant to the Plan, memorialized in a Stock Option
Agreement dated December 10, 2003 (the “December 2003 Stock Option Agreement”),
and an option on July 1, 2004 to purchase 300,000 shares of the Company’s common
stock pursuant to the Plan, memorialized in a Stock Option Agreement dated July
1, 2004 (the “July 2004 Stock Option Agreement”; and together with the October
2003 Stock Option Agreement and the December 2003 Stock Option Agreement, the
“Stock Option Agreements”);
 
WHEREAS, Employee’s position as Group President, SourceForge Enterprise
Software, is being eliminated and his employment with the Company is
terminating, effective April 30, 2007 (“Termination Date”);
 
WHEREAS, the Parties, and each of them, wish to set forth the terms of
Employee’s separation from the Company and to resolve any and all disputes,
claims, complaints, grievances, charges, actions, petitions and demands that the
Employee may have against the Company as defined herein, including, but not
limited to, any and all claims arising from or in any way related to Employee’s
employment with, or separation from, the Company;
 
NOW THEREFORE, in consideration of the promises made herein, the Parties hereby
agree as follows:
 
 

--------------------------------------------------------------------------------


 
COVENANTS
 
1.  Termination Date. Employee’s employment with the Company shall end effective
as of the Termination Date including, without limitation, his position as Group
President, SourceForge Enterprise Software.
 
2.  Consideration.
 
(a)  Separation Payment. Within ten (10) business days of the Termination Date
(but in no event prior to the Effective Date), the Company agrees to pay
Employee a lump sum separation payment of one hundred sixty thousand dollars and
no cents ($160,000), equivalent to six (6) months of Employee’s annual base
salary, less applicable withholding and other standard deductions, in accordance
with the Company’s regular payroll practices.
 
(b)  Benefits Continuation. Employee’s health insurance benefits will remain in
effect through April 30, 2007. To the extent permitted by law and by the
Company’s current group health insurance policies, Employee will be eligible to
continue his health insurance benefits after April 30, 2007, under the federal
COBRA law at his own expense. Employee will be provided with a separate notice
of his COBRA rights. Subject to this Agreement becoming effective on the
Effective Date, the Company will, however, reimburse Employee for the premium
payments in the amount of One Thousand Ninety-One Dollars and Eighty Cents
($1091.80) per month for six (6) months (May 2007 - October 2007) following
termination of health insurance benefits, provided that Employee submits to
Company monthly receipts, cancelled checks, or other proofs of payments.
 
(c)  Accelerated Vesting. Subject to this Agreement becoming effective on the
Effective Date, effective as of the Termination Date, Employee will receive six
(6) months of Accelerated Vesting, which shall mean the immediate vesting of a
number of shares of the Time-Based RSA that would have vested had the Employee
continued to be employed by the Company for an additional six (6) month period
beyond the Termination Date.
 
(d)  Extended Exercise Period. Subject to this Agreement becoming effective on
the Effective Date, Employee shall have a nine (9) month Extended Exercise
Period, commencing on Employee’s Termination Date, during which Employee may
exercise any and all of his vested stock options. The exercise of Employee’s
vested stock options shall continue to be governed by the terms and conditions
of the Company’s Stock Option Agreements. Employee understands that these
amendments may disqualify Employee’s Incentive Stock Options and result in
Employee having Non-Statutory Stock Options. Employee acknowledges that in any
event, three (3) months and one (1) day from the Termination Date the portion of
Employee’s vested but unexercised options under the Stock Option Agreements that
formerly qualified as Incentive Stock Options shall cease to qualify as
Incentive Stock Options and will be treated for tax purposes as Non-Statutory
Stock Options.
 
(e)  Forfeiture of Unvested Restricted Stock. Immediately following the
Accelerated Vesting specified in Section 2(c) above, Employee shall cease
vesting of the Time-Based RSA. Additionally, Employee hereby agrees to and does
forfeit all of the Performance-Based RSA, in accordance with the Restricted
Stock Agreement.
 
 

--------------------------------------------------------------------------------


 
(f)  Repurchase of Unvested RSAs. The Company shall repurchase all of Employee’s
Time-Based RSA that remain unvested immediately following the Accelerated
Vesting and the Company shall repurchase all of Employee’s Performance-Based
RSA.
 
3.  Confidential Information; Company Property. Employee shall continue to
maintain the confidentiality of all confidential and proprietary information of
the Company and shall continue to comply with the terms and conditions of the
Confidentiality Agreement between Employee and the Company.
 
4.  Salary and Accrued Vacation. Employee acknowledges and represents that the
Company will have paid all salary, wages, bonuses, accrued vacation, commissions
and any and all other benefits due to Employee once the above noted payments and
benefits are received.
 
5.  Release of Claims. Employee agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Employee by
the Company and its officers, managers, supervisors, agents and employees.
Employee, on his own behalf, and on behalf of his respective heirs, family
members, executors, agents, and assigns, hereby fully and forever releases the
Company and its officers, directors, employees, agents, investors, stockholders,
administrators, affiliates, divisions, subsidiaries, predecessor and successor
corporations, and assigns (the “Releasees”), from, and agrees not to sue
concerning, any claim, duty, obligation or cause of action relating to any
matters of any kind, whether presently known or unknown, suspected or
unsuspected, that Employee may possess arising from any omissions, acts or facts
that have occurred up until and including the Effective Date of this Agreement
including, without limitation:
 
(a)  any and all claims relating to or arising from Employee's employment
relationship with the Company and the termination of that relationship;
 
(b)  any and all claims relating to, or arising from, Employee's right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation: any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;
 
(c)  any and all claims under the law of any jurisdiction including, but not
limited to, wrongful discharge of employment; constructive discharge from
employment; termination in violation of public policy; discrimination; breach of
contract, both express and implied; breach of a covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; negligent or intentional misrepresentation;
negligent or intentional interference with contract or prospective economic
advantage; unfair business practices; defamation; libel; slander; negligence;
personal injury; assault; battery; invasion of privacy; false imprisonment; and
conversion;
 
(d)  any and all claims for violation of any federal, state or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1991, the Age Discrimination in Employment Act of
1967, the Americans with Disabilities Act of 1990, the Fair Labor Standards Act,
the Employee Retirement Income Security Act of 1974, The Worker Adjustment and
Retraining Notification Act, the Older Workers Benefit Protection Act; the
California Fair Employment and Housing Act, and the California Labor Code;
 
 

--------------------------------------------------------------------------------


 
(e)  any and all claims for violation of the federal, or any state,
constitution;
 
(f)  any and all claims arising out of any other laws and regulations relating
to employment or employment discrimination;
 
(g)  any claim for any loss, cost, damage, or expense arising out of any dispute
over the non-withholding or other tax treatment of any of the proceeds received
by Employee as a result of this Agreement; and
 
(h)  any and all claims for attorneys' fees and costs, with the exception of
such fees and costs as may be governed by the terms of the Indemnification
Agreement.
 
The Parties agree that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. This release does not extend to any obligations incurred under this
Agreement, the Confidentiality Agreement, or the Indemnification Agreement.
 
6.  Acknowledgment of Waiver of Claims under ADEA.  Employee acknowledges that
he is waiving and releasing any rights he may have under the Age Discrimination
in Employment Act of 1967 (“ADEA”), and that this waiver and release is knowing
and voluntary. Employee agrees that this waiver and release does not apply to
any rights or claims that may arise under the ADEA after the Effective Date of
this Agreement. Employee acknowledges that the consideration given for this
waiver and release is in addition to anything of value to which Employee was
already entitled. Employee further acknowledges that he has been advised by this
writing that: (a) he should consult with an attorney prior to executing this
Agreement; (b) he has twenty-one (21) days within which to consider this
Agreement; (c) he has seven (7) days following his execution of this Agreement
to revoke this Agreement; (d) this Agreement shall not be effective until after
the revocation period has expired; and (e) nothing in this Agreement prevents or
precludes Employee from challenging or seeking a determination in good faith of
the validity of this waiver under the ADEA, nor does it impose any condition
precedent, penalties, or costs for doing so, unless specifically authorized by
federal law. In the event Employee signs this Agreement and returns it to the
Company in less than the 21-day period identified above, Employee hereby
acknowledges that he has freely and voluntarily chosen to waive the time period
allotted for considering this Agreement.
 
7.  Civil Code Section 1542. The Parties represent that they are not aware of
any claim by either of them other than the claims that are released by this
Agreement. Employee and the Company acknowledge that they have been advised by
legal counsel and are familiar with the provisions of California Civil Code
Section 1542, which provides as follows:
 
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.
 
 

--------------------------------------------------------------------------------


 
Employee and the Company, being aware of said code section, agree to expressly
waive any rights they may have thereunder, as well as under any other statute or
common law principles of similar effect.
 
8.  No Pending or Future Lawsuits. Employee represents that he has no lawsuits,
claims, or actions pending in his name, or on behalf of any other person or
entity, against the Company or any other person or entity referred to herein.
Employee also represents that he does not intend to bring any claims on his own
behalf or on behalf of any other person or entity against the Company or any
other person or entity referred to herein. Company represents that it has no
lawsuits pending in its name against Employee and, to the actual knowledge of
the Company’s president and chief executive officer, no lawsuits are pending
against Employee relating to Employee’s period of service as an employee of the
Company.
 
9.  Confidentiality. The Parties acknowledge that Employee’s agreement to keep
the terms and conditions of this Agreement confidential was a material factor on
which all parties relied in entering into this Agreement. Employee hereto agrees
to use reasonable efforts to maintain in confidence the existence of this
Agreement, the contents and terms of this Agreement, the consideration for this
Agreement, and any allegations relating to the Company or his employment with
the Company except as otherwise provided for in this Agreement (hereinafter
collectively referred to as "Settlement Information"). Employee agrees to take
every reasonable precaution to prevent disclosure of any Settlement Information
to third parties, and agrees that there will be no publicity, directly or
indirectly, concerning any Settlement Information. Employee shall, however, be
permitted to disclose Settlement Information to those attorneys, accountants,
governmental entities, and family members who have a reasonable need to know of
such Settlement Information. Furthermore, in the event either Party is legally
required to disclose the terms of this Agreement such disclosure shall be
permitted hereunder provided written notice of such disclosure is provided to
the nondisclosing Party.
 
10.  No Cooperation. Employee agrees he will not act in any manner that might
damage the business of the Company. Employee agrees that he will not encourage,
counsel or assist any attorneys or their clients in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints by any third party against the Releasees, unless under a subpoena or
other court order to do so. Employee further agrees both to immediately notify
in writing the Company upon receipt of any court order, subpoena, or any legal
discovery device that seeks or might require the disclosure or production of the
existence or terms of this Agreement, and to furnish, within three (3) business
days of its receipt, a copy of such subpoena or legal discovery device to the
Company.
 
11.  Non-Disparagement. Each Party agrees to refrain from any defamation, libel
or slander of the other Party or tortious interference with the contracts and
relationships of the other Party.
 
12.  Non-Solicitation. Employee agrees that for a period of twelve (12) months
immediately following the Effective Date of this Agreement, Employee shall not
either directly or indirectly solicit, induce, recruit or encourage any of the
Company’s employees to leave their employment, or take away such employees, or
attempt to solicit, induce, recruit, encourage, take away or hire employees of
the Company, either for him or any other person or entity.
 
13.  No Admission of Liability. The Parties understand and acknowledge that this
Agreement constitutes a compromise and settlement of actual or potential
disputed claims. No action taken by the Parties hereto, or either of them,
either previously or in connection with this Agreement shall be deemed or
construed to be:
 
 

--------------------------------------------------------------------------------


 
(a)  an admission of the truth or falsity of any claims heretofore made or any
potential claims; or
 
(b)  an acknowledgment or admission by either Party of any fault or liability
whatsoever to the other Party or to any third party.
 
14.  Costs. The Parties shall each bear their own costs, expert fees, attorneys'
fees and other fees incurred in connection with this Agreement, except as
provided herein.
 
15.  Indemnification. Employee agrees to indemnify and hold harmless the Company
from and against any and all loss, costs, damages or expenses, including,
without limitation, attorneys’ fees or expenses incurred by the Company arising
out of the breach of this Agreement by Employee, or from any false
representation made herein by Employee, or from any action or proceeding which
may be commenced, prosecuted or threatened by Employee or for Employee’s
benefit, upon Employee’s initiative, or with Employee’s aid or approval,
contrary to the provisions of this Agreement. Employee further agrees that in
any such action or proceeding, this Agreement may be pled by the Company as a
complete defense, or may be asserted by way of counterclaim or cross-claim.
 
16.  Arbitration. The Parties agree that any and all disputes arising out of the
terms of this Agreement, their interpretation, and any of the matters herein
released, shall be subject to binding arbitration in Santa Clara County before
the American Arbitration Association under its National Rules for the Resolution
of Employment Disputes, supplemented by the California Code of Civil Procedure.
The Parties agree that the prevailing party in any arbitration shall be entitled
to injunctive relief in any court of competent jurisdiction to enforce the
arbitration award. The Parties agree that the prevailing party in any
arbitration shall be awarded its reasonable attorneys’ fees and costs. The
Parties hereby agree to waive their right to have any dispute between them
resolved in a court of law by a judge or jury. This paragraph will not prevent
either party from seeking injunctive relief (or any other provisional remedy)
from any court having jurisdiction over the Parties and the subject matter of
their dispute relating to Employee’s obligations under this Agreement and the
Confidentiality Agreement.
 
17.  Authority. The Company represents and warrants that the undersigned has the
authority to act on behalf of the Company and to bind the Company and all who
may claim through it to the terms and conditions of this Agreement. Employee
represents and warrants that he has the capacity to act on his own behalf and on
behalf of all who might claim through him to bind them to the terms and
conditions of this Agreement. Each Party warrants and represents that there are
no liens or claims of lien or assignments in law or equity or otherwise of or
against any of the claims or causes of action released herein.
 
18.  No Representations. Each Party represents that it has had the opportunity
to consult with an attorney, and has carefully read and understands the scope
and effect of the provisions of this Agreement. In entering into this Agreement,
neither Party has relied upon any representations or statements made by the
other Party hereto which are not specifically set forth in this Agreement.
 
19.  Severability. In the event that any provision, or any portion thereof,
becomes or is declared by a court of competent jurisdiction to be illegal,
unenforceable or void, this Agreement shall continue in full force and effect
without said provision or portion thereof so long as the remaining provisions
remain intelligible and continue to reflect the original intent of the Parties.
 
 

--------------------------------------------------------------------------------


 
20.  Entire Agreement. This Agreement, the Indemnification Agreement, the
Confidentiality Agreement, the Restricted Stock Agreement and the Stock Option
Agreements, constitute the entire agreement and understanding between the
Parties concerning the subject matter of this Agreement and all prior
representations, understandings, and agreements concerning the subject matter of
this Agreement (other than the Indemnification Agreement, the Confidentiality
Agreement, the Restricted Stock Agreement and the Stock Option Agreements) have
been superseded by the terms of this Agreement. In the event that the
indemnification language of this Agreement conflicts with the indemnification
language of the Indemnification Agreement, the Indemnification Agreement shall
govern. In addition, Employee shall continue to be provided coverage under
director and officer liability insurance, no less favorable than the other
officers employed by the Company as of the Effective Date of this Agreement.
 
21.  No Waiver. The failure of either Party to insist upon the performance of
any of the terms and conditions in this Agreement, or the failure to prosecute
any breach of any of the terms and conditions of this Agreement, shall not be
construed thereafter as a waiver of any such terms or conditions. This entire
Agreement shall remain in full force and effect as if no such forbearance or
failure of performance had occurred.
 
22.  No Oral Modification. Any modification or amendment of this Agreement, or
additional obligation assumed by either Party in connection with this Agreement,
shall be effective only if placed in writing and signed by both Parties or by
authorized representatives of each Party. No provision of this Agreement can be
changed, altered, modified, or waived except by an executed writing by the
Parties.
 
23.  Governing Law. This Agreement shall be deemed to have been executed and
delivered within the State of California, and it shall be construed,
interpreted, governed, and enforced in accordance with the laws of the State of
California.
 
24.  Attorneys’ Fees. Except with regard to a legal action challenging or
seeking a determination in good faith of the validity of the waiver herein under
the ADEA, in the event that either Party brings an action to enforce or effect
its rights under this Agreement, the prevailing Party shall be entitled to
recover its costs and expenses, including the costs of mediation, arbitration,
litigation, court fees, plus reasonable attorneys’ fees, incurred in connection
with such an action.
 
25.  Effective Date. Each Party has seven (7) days after that Party signs this
Agreement to revoke it. This Agreement will become effective after seven (7)
days have passed since Employee signed the Agreement, assuming it is not revoked
by either Party before that date (the “Effective Date”).
 
26.  Counterparts. This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.
 
 

--------------------------------------------------------------------------------


 
27.  Voluntary Execution of Agreement. This Agreement is executed voluntarily
and without any duress or undue influence on the part or behalf of the Parties
hereto, with the full intent of releasing all claims. The Parties acknowledge
that:
 
(a)  They have read this Agreement;
 
(b)  They have been represented in the preparation, negotiation, and execution
of this Agreement by legal counsel of their own choice or that they have
voluntarily declined to seek such counsel;
 
(c)  They understand the terms and consequences of this Agreement and of the
releases it contains; and
 
(d)  They are fully aware of the legal and binding effect of this Agreement.
 
IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.



           
   
  VA Software Corporation  
  Dated:     5/4/2007 By:   /s/ Patricia S. Morris

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Patricia S. Morris
Senior Vice President & Chief Financial Officer
 
Darryll E. Dewan, an individual


      Dated:     5/3/2007 By:   /s/ Darryll E. Dewan

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Darryll E. Dewan
   





 

--------------------------------------------------------------------------------

